P-2 06/13 SUPPLEMENT DATED June 28, 2013 TO THE PROSPECTUS DATED JANUARY 1, 2013 OF TEMPLETON FOREIGN FUND The prospectus is amended as follows: I. The portfolio management team under the “Fund Summary – Management” section on page 7 is revised as follows: TUCKER SCOTT, CFA Executive Vice President of Global Advisors and portfolio manager of the Fund since 2007. NORMAN BOERSMA, CFA President, Chief Executive Officer and Director of Global Advisors and portfolio manager of the Fund since 2011. LISA F. MYERS, J.D., CFA Executive Vice President of Global Advisors and portfolio manager of the Fund since 2002. JAMES HARPER, CFA Senior Vice President of Global Advisors and portfolio manager of the Fund since 2010. II. The portfolio management team under the “Fund Details – Management” section on page 17 is revised as follows: TUCKER SCOTT, CFA Executive Vice President of Global Advisors Mr. Scott has been lead portfolio manager of the Fund since 2007. He has primary responsibility for the investments of the Fund. He has final authority over all aspects of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which he may perform these functions, and the nature of these functions, may change from time to time. He joined Franklin Templeton Investments in 1996. NORMAN BOERSMA,
